Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      16-APR-2021
                                                      08:49 AM
                                                      Dkt. 10 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        BROOKS L. BANCROFT,
                            Respondent.


                        ORIGINAL PROCEEDING
                 (ODC Case Nos. 19-0504, 20-0100)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the March 3, 2021 petition, filed by the

 Office of Disciplinary Counsel (ODC), requesting this court,

 pursuant to Rule 2.12A of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), to require Respondent Brooks L. Bancroft

 to show cause as to why he should not be immediately suspended

 from the practice of law for failing to cooperate with ODC in its

 lawful investigations into allegations of misconduct committed by

 Respondent Bancroft, this court’s March 9, 2021 order to show

 cause, the lack of a response by Respondent Bancroft, and the

 record in this matter, we conclude that granting the petition is
warranted and supported by the record.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

Respondent Bancroft is suspended from the practice of law,

effective immediately upon the filing of this order, and until

further order of this court.

          IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Bancroft shall constitute a suspension

for the purposes of RSCH Rule 2.16.    The Disciplinary Board of

the Hawai#i Supreme Court and Respondent Bancroft shall therefore

comply with the relevant requirements of that Rule.

          IT IS FURTHER ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges, pursuant to RSCH

Rule 2.16(f).   Distribution may be by electronic mail.

          DATED: Honolulu, Hawai#i, April 16, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                 2